August 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    SANDS L. STIEFER, CHIEF APPRAISER OF THE HARRIS COUNTY
                  APPRAISAL DISTRICT, Appellant

NO. 14-14-00617-CV                          V.

             EDWARD MOERS AND DANIEL MOERS, Appellees
                  ________________________________

       This cause, an appeal from the order denying appellant, Sands L. Stiefer’s,
plea to the jurisdiction and motion to dismiss, signed, July 9, 2014, was heard on
the transcript of the record. We have inspected the record and find error. We
therefore order the judgment of the court below REVERSED and RENDER
judgment dismissing for lack of subject-matter jurisdiction all claims asserted by
appellees against appellant, Sands L. Stiefer.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Edward Moers and Daniel Moers.

      We further order this decision certified below for observance.